DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21-22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 21 refers to both claims 1 and 10.  See MPEP § 608.01(n).  Accordingly, the claims 21-22 are not been further treated on the merits.

Claim 14 is objected to because of the following informalities:  “13wherein” in line one should recite – 13 wherein--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Guerra (20120303021).

As to claim 1, Guerra discloses: A surgical instrument (device of figure 1), comprising: an elongated shaft (12) including proximal (portion near handle) and distal end portions (portion near 500), wherein the distal end portion has a first outer dimension (see figure 2b, outer dimension is seen to be section shown in figure 2B, see attached figure below for reference); a tool (graspers 110/120) on a distal end portion of the shaft (see figure 2B), wherein the tool is movable between first (open) and second (closed) positions; a handle (30) on the proximal end portion of the shaft (see figure 1), wherein the handle includes an actuator (30a/30b); a linkage (linkage system attached 

    PNG
    media_image1.png
    524
    727
    media_image1.png
    Greyscale




As to claim 3, Guerra discloses the invention of claim 1, Guerra further discloses: wherein the shield includes first and second sections on opposite sides of the shaft (see figure 2a-2b, seen to be completely surrounding he shaft thus on all sides of the shaft, see paragraph 0090). 

As to claim 4, Guerra discloses the invention of claim 3, Guerra further discloses: wherein: the distal end portion of the shaft has a second outer dimension about an axis perpendicular to the first outer dimension; and a distance between outer surfaces of the first and second sections of the shield is no greater than the second outer dimension (see figures 4a-4c). Examiner notes the distal end portion is seen to be a cylinder with the same diameter when viewed at any position.

As to claim 5, Guerra discloses the invention of claim 4, Guerra further discloses: wherein: wherein the first and second outer dimensions are the same (see figures 4a-4c). Examiner notes the distal end portion is seen to be a cylinder with the same diameter when viewed at any position.



As to claim 8, Guerra discloses the invention of claim 1, Guerra further discloses: wherein the shield is configured (e.g., sized and shaped) to completely cover the extending portion of the linkage during operation of the instrument (see figures 2a-2b and figure 4a).

Claim(s) 1 is rejected under 35 U.S.C. 102a1 as being anticipated by an alternate interpretation of Guerra (20120303021).

As to claim 1, Guerra discloses: A surgical instrument (device of figure 1), comprising: an elongated shaft (12) including proximal (portion near handle) and distal end portions (portion near 500), wherein the distal end portion has a first outer dimension (see figure 2b, outer dimension is seen to be section shown in figure 2B, see attached figure below for reference); a tool (grasper 120) on a distal end portion of the shaft (see figure 2B), wherein the tool is movable between first (open) and second .

    PNG
    media_image1.png
    524
    727
    media_image1.png
    Greyscale

Claim(s) 10, 15 and 18-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Furnish (5,827,263).

As to claim 10, Furnish discloses: A surgical instrument (device of figure 1), comprising: an elongated shaft (12) including proximal (portion closest to handle) and distal (portion attached to 14) end portions (see figure 1); a tool (14) on the distal end portion of the shaft (see figure 1); a handle (10) on the proximal end portion of the shaft (see figure 1), including: a hand grip (20) configured to be held by a hand of a user during operation of the instrument (structured to be held); and an actuator (34 and all pieces 40 uses to move tool) coupled to the tool (see figures 1-3), wherein the actuator is configured for actuation by the user when holding the hand grip (structed to be moved while user is holding the device); and a counterweight (160) on the handle proximal to the hand grip (see figure 1), wherein the counterweight is configured to locate a center 

As to claim 15, Furnish discloses the invention of claim 1, Furnish further discloses: wherein the handle includes a housing comprising a void, and wherein the counterweight is located in the void (see col 6 lines 58-65, counterweight is located inside proximal end of base).

As to claim 18, Furnish discloses the invention of claim 10, Furnish further discloses: wherein: the actuator includes a first member (34) extending distally from the housing (see figure 1) and configured for movement between first (when not squeezed) and second (when squeezed) positions by squeezing motion of the hand of the user during operation of the instrument (see col 7 lines 5-30); and the hand grip includes a first grip portion (150) on the first member.

As to claim 19, Furnish discloses the invention of claim 18, Furnish further discloses: wherein the first member is spring-biased to the first position (via 120), and is moved to the second position by the squeezing motion of the hand of the user during the operation of the instrument (when user engages 150 to move lever downward). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over  the alternate interpretation of Guerra (20120303021) in view of Guerra (20110184405, herein Guerra’405). 

As to claims 6 and 7, Guerra discloses the invention of claim 1, Guerra further discloses: (claim 6) 9420651.000029the instrument further comprises a pivot to pivotally connect the tool to the distal end portion of the shaft (See figure 2A).
Guerra fails to expressly disclose: (claim 6) 9420651.000029 the linkage includes an arm coupled to the tool and the pivot, wherein the arm extends beyond the first outer dimension of the distal end portion of the shaft during operation of the instrument or (claim 7) wherein the linkage further includes: a rod extending through the shaft and including a proximal end coupled to the actuator and a distal end; and a cam coupling the distal end of the rod to the arm, wherein the cam extends beyond the first outer dimension of the distal end portion of the shaft during operation of the instrument. Examiner notes Gurerra has a linkage system, but the exact structure of this system is not known from the current disclosure. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the linkage mechanism of Guerra and all relevant pieces associated therewith that controls articulation of the tool, for the linkage mechanism of Guerra’405 since these mechanisms perform the same function of facilitating there actuation of jaws. Simply substituting one linkage means for another would yield the predicable result of allowing a user to actuate a pair of jaws. See MPEP 2143.

    PNG
    media_image2.png
    860
    925
    media_image2.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guerra (20120303021). 

As to claim 9, Guerra fails to directly disclose: wherein the shield is generally oval in shape. 
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal portion of the shaft to be oval shape (and therein have an oval shape shield member), since a modification would have involved a mere change in the form or shape of a component. . 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Furnish (5,827,263). 

As to claim 11, Furnish discloses the invention of claim 10, Furnish further discloses: the hand grip includes proximal (at 90) and distal (at 80) ends defining a length (see figure 1).
Furnish fails to directly disclose: the counterweight is configured to locate the center of gravity of the instrument within a distal-most 50% of the length of the hand grip. However examiner notes the counter weight is able to be adjusted to better balance the device is a different weighted tool is used (col 6 lines 57-67 and col 7 lines 1-10). Thus Furnish sets forth that the balance point of the device (center of gravity) is a result effective variable, wherein the balance point is determined based on the position of the counterweight and the tool weight. It would have been obvious to one having ordinary skill in the art at the time the invention was made to enable the counterweight such that the counterweight is configured to locate the center of gravity of the instrument within a distal-most 50% of the length of the hand grip, for the purpose of providing an adequate balance point for the medical device using a specific tool, since it has been held that where the general conditions of a claim are disclosed in the prior art, 

As to claim 12, Furnish discloses the invention of claim 10, Furnish further discloses: the hand grip includes proximal (at 90) and distal (at 80) ends defining a length (see figure 1).
Furnish fails to directly disclose: the counterweight is configured to locate the center of gravity of the instrument within a distal-most 75% of the length of the hand grip. However examiner notes the counter weight is able to be adjusted to better balance the device is a different weighted tool is used (col 6 lines 57-67 and col 7 lines 1-10). Thus Furnish sets forth that the balance point of the device (center of gravity) is a result effective variable, wherein the balance point is determined based on the position of the counterweight and the tool weight. It would have been obvious to one having ordinary skill in the art at the time the invention was made to enable the counterweight such that the counterweight is configured to locate the center of gravity of the instrument within a distal-most 75% of the length of the hand grip, for the purpose of providing an adequate balance point for the medical device using a specific tool, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Furnish (5,827,263) in view of Su (20060041274). 

As to claim 13, Furnish discloses the invention of claim 1, Furnish further discloses:  the counterweight is formed of a second material having a second density (see col 9 lines 45-51, entire device can be made of stainless steel)
Furnish fails to directly disclose: the hand grip of the handle is formed of a first material having a first density; and the counterweight is formed of a second material having a second density that is greater than the first density of the first material.
In the same filed of endeavor, namely medical treatment devices, Su teaches its well known to make a handgrip out of a rubber coating (see paragraph 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the finger pad grip mechanism of Furnish that allows the user to securely grip the device, for the rubber coating grip mechanism of Su since these mechanisms perform the same function of facilitating secure gripping of the device. Simply substituting one gripping means for another would yield the predicable result of allowing a user to grip the handle to actuate the device. See MPEP 2143. Examiner notes once the combination is made, the grip will be made of one material (rubber) and the counter weight will be made of a second material (stainless steel). Stainless steel is more dense than rubber. 

As to claim 14, the combination of Furnish and Su discloses the invention of claim 13, the combination further discloses: wherein the elongated shaft includes the second material (elongate shaft is seen to be made out of stainless steel as per the teaching in col 9 lines 45-51 of Furnish, entire device can be made of stainless steel).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Furnish (5,827,263) in view of Brostoff (20100004677). 

As to claim 20, Furnish discloses the invention of claim 18, Furnish fails to directly disclose: the actuator further includes a second member extending distally from the housing at a location spaced-apart from and generally parallel to the first member, and configured for movement between first and second positions by squeezing motion of the hand of the user during operation of the instrument; and the hand grip further includes a second grip portion on the second member, wherein the first and second members are configured such that the first and second grip portions are simultaneously gripped by the hand of the user during operation of the instrument.
In the same field of endeavor, namely medical forceps handles, Brostoff teaches a similar forceps device wherein the actuator further includes a first member (30a) and second member (30b) extending distally from the housing at a location spaced-apart from and generally parallel to the first member (see figure 1), and configured for movement between first and second positions by squeezing motion of the hand of the user during operation of the instrument (see figures 2a-2b); and the hand grip further includes a second grip portion on the second member (58), wherein the first and second members are configured such that the first and second grip portions are simultaneously gripped by the hand of the user during operation of the instrument (when user actuates the device.
.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record could be found to teach: a fluid port on a proximal end of the housing and in fluid communication with the void; and a fluid channel through the counterweight fluidly coupling the void to the elongated shaft. The closest prior art was Furnish (5,827,263). The device of Furnish is not structured to have a fluid port at the proximal end or a fluid channel through the counterweight. Having a channel pass thorough the counterweight of Furnish would not have been obvious because doing so would require removing material from the counterweight, thus complicating balancing of the device. 
Conclusion


Rodrigues-Navarro (10,537,348): teaches exposed links.
Fujii (10,519,677): teaches exposed links.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771